Affirmed as Modified and Opinion Filed September 21, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01157-CR

                          CRISTIAN CARLOS TIRADO, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-71061-U

                              MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       A jury convicted Cristian Carlos Tirado for aggravated assault with a deadly weapon, and

the trial court assessed punishment at two years’ imprisonment. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly recites the

punishment was assessed by the jury. The record, however, shows appellant elected to have the

trial court assess the punishment. Accordingly, on our own motion, we modify the section of the

judgment entitled “punishment assessed by” to show “Court.” TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have authority to modify

a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgment.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
171157F.U05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CRISTIAN CARLOS TIRADO, Appellant                  On Appeal from the 291st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01157-CR         V.                      Trial Court Cause No. F16-71061-U.
                                                    Opinion delivered by Chief Justice Wright.
 THE STATE OF TEXAS, Appellee                       Justices Myers and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Punishment Assessed by” is modified to show “Court.”

       As modified, we AFFIRM the trial court’s judgment


Judgment entered September 21, 2018.




                                              –3–